FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IMELDA ULLOA,                                     No. 08-72942

               Petitioner,                        Agency No. A095-667-055

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Imelda Ulloa, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision finding her removable for participating in alien smuggling.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in removal proceedings, Vasquez-Zavala v. Ashcroft, 324 F.3d

1105, 1107 (9th Cir. 2003), and we deny the petition for review.

      The IJ did not violate due process by admitting into evidence Ulloa’s Record

of Sworn Statement and Form I-213 Record of Inadmissible Alien. These

documents were probative, their admission was not fundamentally unfair, and the

preparing officer testified at the hearing regarding the procedures for creating the

documents. See Espinoza v. INS, 45 F.3d 308, 309-10 (9th Cir. 1995) (“The sole

test for admission of evidence [in removal proceedings] is whether the evidence is

probative and its admission is fundamentally fair.”).

      In light of our disposition, we do not reach Ulloa’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-72942